                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                     )
                                             )
           v.                                )       1:19CR54-1
                                             )
STEVE BRANTLEY SPENCE                        )


                                           ORDER

       This matter comes before the Court for the appointment of counsel to represent

Defendant in this matter. The Court has reviewed Defendant’s Financial Affidavit, and

concludes that Defendant is financially unable to employ counsel, does not wish to waive

counsel, and that the interest of justice require appointment of counsel at the Government’s

expense.

       IT IS THEREFORE ORDERED that Assistant Federal Public Defender Gregory

Davis is appointed to represent Defendant in this action.

       This, the 4th day of April, 2019.


                                           ________________________________
                                                        Joe L. Webster
                                               United States Magistrate Judge




                Case 1:19-cr-00054-UA Document 7 Filed 04/04/19 Page 1 of 1
